LITHIUM-STUFFED GARNET ELECTROLYTES WITH SECONDARY PHASE INCLUSIONS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/15/2020, 3/23/2020, 8/4/2020, 12/24/2020, 1/14/2021, 2/10/2021, 5/19/2021, 6/29/2021, 7/22/2021, 12/7/2021, 1/28/2022, 2/7/2022, and 2/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, 11, 12, 20, 21, 23-33, 43, 44, 86, and 98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 86, and 98 disclose the secondary phase inclusion is present at about 30-0.1 vol %. The recitation “30-0.1” is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 11, 12, 24, 25,28-33, and 86 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Djenadic et al. (Solid State Ionics, 263, (2014), 49-56).
Regarding claims 1, 28, Djenadic et al. teach a multiphase thin film solid-state electrolyte (Introduction) comprising: a primary cubic phase lithium-stuffed garnet characterized by the chemical
    PNG
    media_image1.png
    19
    573
    media_image1.png
    Greyscale
 0≤D<2; 1<E<3, 10<F<13, and M" is selected from the group consisting of Mo, W, Nb, Y, Ta, Ga, Sb, Ca, Ba, Sr, Ce, Hf, and Rb (Abstract discloses Li7-3xLa3Zr2AlxO12, x=0-0.25); a secondary phase inclusion in the primary cubic phase lithium-stuffed garnet (Fig. 2, table 2); wherein: the (Table 2 discloses 97.9 wt% of Li7L3Zr2O12 (LLZO) and 1.3 wt.% of La2Zr2O7 (LZO). The densities of LLZO and LZO are 4.99 and 5.88 g/cm3 respectively. As such, the vol % for each compound will be 98.9 vol% LLZO and 1.11 vol.% LZO.).
Regarding claim 3, Djenadic et al. teach the multiphase thin film solid-state electrolyte of claim 1, wherein the secondary phase inclusion d50 grain size is less than 10 µm (Section 3.1 and table 1 disclose 1 nm.).
Regarding claims 11, 12, 24, 25, 29-33, Djenadic et al. teach the multiphase thin film solid-state electrolyte of claim 1, wherein the secondary phase inclusions comprise more than one type of secondary phase inclusions (Table 2 discloses two at once: La2Zr2O7 and LaAlO3.).
Regarding claim 86, Djenadic et al. teach a process of making a composition, wherein the compositions comprises: primary cubic phase lithium-stuffed garnet characterized by the chemical
    PNG
    media_image1.png
    19
    573
    media_image1.png
    Greyscale
 0≤D<2; 1<E<3, 10<F<13, and M" is selected from the group consisting of Mo, W, Nb, Y, Ta, Ga, Sb, Ca, Ba, Sr, Ce, Hf, and Rb (Abstract discloses Li7-3xLa3Zr2AlxO12, x=0-0.25); a secondary phase inclusion in the primary cubic phase lithium-stuffed garnet (Fig. 2, table 2); wherein: the primary cubic phase lithium-stuffed garnet is present at about 70-99.9 vol % with respect to the volume of the composition; and the secondary phase inclusion is present at about 30-0.1 vol% with respect to the volume of the composition (Table 2 discloses 97.9 wt% of Li7L3Zr2O12 (LLZO) and 1.3 wt.% of La2Zr2O7 (LZO). The densities of LLZO and LZO are 4.99 and 5.88 g/cm3 respectively. As such, the vol % for each compound will be 98.9 vol% LLZO and 1.11 vol.% LZO.),
the process comprising the following steps:(a) providing a mixture of chemical precursors to the mixture, wherein the amount of Al in the mixture exceeds the solubility limit of Al in LLZO (Section 2.1); and (b) calcining the mixture by heating it to at least 800 °C (Section 2.1 discloses 900 °C.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 7, 20, 21, 23, 43, and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Djenadic et al. (Solid State Ionics, 263, (2014), 49-56) as applied to claim 1 above, and further in view of Holme et al. (US 2015/0099188 A1).
Regarding claim 7, Djenadic et al. teach the multiphase thin film solid-state electrolyte of claim 1. However, they do not teach wherein the primary cubic phase lithium-stuffed garnet grain size d50 is from about 0.5µm-10µm.
Holme et al. teach the use of lithium-stuffed garnets for solid electrolyte (Abstract) such as LLZO (Example 4 discloses Li7La3Zr2O120.35Al2O3.). Further, the primary cubic phase lithium-stuffed garnet grain size d50 is from about 0.5µm-10µm (Paragraph 0203 discloses 10 nm-10µm).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Djenadic with Holme in order to improve conductivity.
Regarding claims 20 and 21, Djenadic et al. teach the multiphase thin film solid-state electrolyte of claim 1. However, they do not teach wherein the thickness of the thin film solid-state electrolyte is between 10 nm and 100 µm.
Holme et al. teach the use of lithium-stuffed garnets for solid electrolyte (Abstract) such as LLZO (Example 4 discloses Li7La3Zr2O120.35Al2O3.). Further, the thickness of the thin film solid-state electrolyte is between 10 nm and 100 µm (Paragraph 0091).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Djenadic with Holme in order to improve conductivity.
Regarding claim 23, Djenadic et al. teach the multiphase thin film solid-state electrolyte of claim 1.However, they do not teach wherein the thin film solid-state electrolyte has an area of at least 25 cm2.
Holme et al. teach the use of lithium-stuffed garnets for solid electrolyte (Abstract) such as LLZO (Example 4 discloses Li7La3Zr2O120.35Al2O3.). Further, the thin film solid-state electrolyte has an area of at least 25 cm2 (Paragraph 0259).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Djenadic with Holme in order to improve conductivity.
Regarding claim 43, Djenadic et al. teach the multiphase thin film solid-state electrolyte of claim 1.However, they do not teach where the multiphase thin film solid-state electrolyte has a total porosity of less than 5 vol% as determined by SEM.
Holme et al. teach the use of lithium-stuffed garnets for solid electrolyte (Abstract) such as LLZO (Example 4 discloses Li7La3Zr2O120.35Al2O3.). Further, the multiphase thin film solid-state electrolyte has a total porosity of less than 5 vol% as determined by SEM (Paragraph 0205).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Djenadic with Holme in order to improve conductivity.
Regarding claim 98, Djenadic teach a primary cubic phase lithium-stuffed garnet characterized by the chemical
    PNG
    media_image1.png
    19
    573
    media_image1.png
    Greyscale
 0≤D<2; 1<E<3, 10<F<13, and M" is selected from the group consisting of Mo, W, Nb, Y, Ta, Ga, Sb, Ca, Ba, Sr, Ce, Hf, and Rb (Abstract discloses Li7-3xLa3Zr2AlxO12, x=0-0.25); a secondary phase inclusion in the primary cubic phase lithium-stuffed garnet (Fig. 2, table 2); wherein: the primary cubic phase lithium-stuffed garnet is present in the multiphase thin film solid-state (Table 2 discloses 97.9 wt% of Li7L3Zr2O12 (LLZO) and 1.3 wt.% of La2Zr2O7 (LZO). The densities of LLZO and LZO are 4.99 and 5.88 g/cm3 respectively. As such, the vol % for each compound will be 98.9 vol% LLZO and 1.11 vol.% LZO.).
However, they do not teach for use in a green film.
Holme et al. teach the use of lithium-stuffed garnets for solid electrolyte (Abstract) such as LLZO (Example 4 discloses Li7La3Zr2O120.35Al2O3.). Further, the multiphase thin film solid-state electrolyte for use in a green film (Paragraph 0220).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Djenadic with Holme in order to improve conductivity.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Djenadic et al. (Solid State Ionics, 263, (2014), 49-56).
Regarding claim 44, Djenadic et al. teach the multiphase thin film solid-state electrolyte of claim 1. However, they do not teach wherein the 90th percentile largest pore has no lateral extent larger than 5 µm as measured by cross-section electron microscopy.
MPEP 2112.01    Composition, Product, and  Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Djenadic et al. (Solid State Ionics, 263, (2014), 49-56) as applied to claim 1 above, and further in view of Xu et al. (J. Power Sources, 302, (2016), 291-297).
Regarding claims 26 and 27, Djenadic et al. teach the multiphase thin film solid-state electrolyte of claim 24. However, they do not teach wherein the secondary phase inclusion comprises at least four materials.
Xu et al. teach synthesis of Li7La3Zr2O12 (LLZO) doped with Al (Abstract). The LLZO material synthesized can have multiple phases comprised of LiLaO2, La2Zr2O7, Li6Zr2O7, and Li5AlO4.
Therefore, it would have been obvious to modify Djenadic with Xu in order to improve stability and ionic conductivity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729